Case 6:18-cv-01069-RBD-LRH Document 99 Filed 12/06/19 Page 1 of 4 PagelD 3226

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
JOHN DOE,
Plaintiff,
V. CASE NO.: 6:18-cv-01069-Orl-37KRS
ROLLINS COLLEGE,
Defendant.
/

 

JOINT MOTION TO MODIFY CASE MANAGEMENT AND SCHEDULING ORDER

Pursuant to Rule 6(b)(1) and Rule 16(b)(4) of the Federal Rules of Civil Procedure,
Plaintiff, John Doe, and Defendant, Rollins College, respectfully move this Court for an Order
modifying the Case Management and Scheduling Order (“Scheduling Order”) to extend the
deadlines for the parties’ pretrial compliance as a result of the Court’s rescheduling of the trial and
final pretrial conference in this matter. In support of this Motion, the parties state:

By Order dated December 5, 2019, the trial of this case (previously set for the trial term
beginning February 3, 2020) was rescheduled for March 2, 2020. The Court also rescheduled the
parties’ Final Pretrial Conference for February 20, 2020. The current Scheduling Order sets forth

the following deadlines for the parties’ pretrial compliance:

 

 

 

 

 

 

 

Event Deadline
Pre-Trial Meeting (In Person) December 30, 2019
Joint Final Pretrial Statement (“PTS”) and Trial Briefs January 9, 2020
Case Prepared for Trial
A Single Motion In Limine and any other Motions December 26, 2019
Final Pretrial Conference January 16, 2020
10:00 am

 

 

{00373560 1 }
Case 6:18-cv-01069-RBD-LRH Document 99 Filed 12/06/19 Page 2 of 4 PagelD 3227

 

Event Deadline

 

Trial Materials (including Deposition Designations and

 

Revised Witness Lists, Exhibit Lists, Voir Dire Questions, January 23, 2020
and Jointly Proposed Jury Instructions, and Jointly

Proposed Verdict Form)

Commencement of the Jury Trial Term February 3, 2020

 

 

 

 

The parties propose the following modifications to the Scheduling Order’s deadlines for

pretrial compliance:

 

 

 

 

 

 

 

 

 

 

 

Event Deadline

Pre-Trial Meeting (In Person) January 31, 2020 !

Joint Final Pretrial Statement (“PTS”) and Trial Briefs February 10, 2020

Case Prepared for Trial

A Single Motion In Limine and any other Motions January 24, 2020

Final Pretrial Conference February 20, 2020
10:00 am

Trial Materials (including Deposition Designations and

Revised Witness Lists, Exhibit Lists, Voir Dire Questions, February 24, 2020

and Jointly Proposed Jury Instructions, and Jointly

Proposed Verdict Form)

Commencement of the Jury Trial Term March 3, 2020

MEMORANDUM OF LAW

 

A district court has broad discretion in managing its cases, including the management of
pretrial activities such as discovery and scheduling. Gadsby v. American Golf Corp. of California,
No. 2:10-cv-680-FTM-99SPC, 2012 WL 2368568, at *1 (M.D. Fla. June 21, 2012). Rule 6 of the
Federal Rules of Civil Procedure provides that “when an act may or must be done within a

specified time, the court may, for good cause, extend the time...if a request is made before the

 

' Pending the Court’s ruling on this Motion, the parties have agreed to hold the Pre-Trial meeting in person in Orlando,
Florida on or about January 16, 2019 at 10:30 am.

{00373560 1 } 2
Case 6:18-cv-01069-RBD-LRH Document 99 Filed 12/06/19 Page 3 of 4 PagelD 3228

original time...expires.” Fed. R. Civ. P. 6(b)(1). In addition, Rule 16 of the Federal Rules of Civil
Procedure provides that “a schedule may be modified only for good cause and with the judge’s
consent.” Fed. R. Civ. P. 16(b)(4). The parties seek to extend the deadlines for pretrial compliance
to provide additional time to obtain the Court’s ruling on the parties’ pending Daubert motions
and motions for summary judgment. The Court’s rulings on the respective motions could narrow
the scope of the issues in this case which will have a significant effect on the parties’ preparation
for trial. Allowing the parties to delay pretrial compliance conserves the parties’ financial
resources as a ruling on the pending motions will likely require modification of any previously
completed matter.

The dates proposed by the parties for pretrial compliance are in alignment with the time
periods set forth by the Court’s previous scheduling deadlines. As required by Rule 6, the parties
are requesting the modification of these deadlines well before the original time expired. There is
good cause to extend the time because the parties seek to conserve resources and have a better
understanding of the exact issues for trial prior to engaging in pretrial compliance. Finally, the
parties conferred and agreed upon the proposed deadlines and, therefore, neither party would be

prejudiced by the requested modification.

Dated this 6th day of December, 2019.

{00373560 1 } 3
Case 6:18-cv-01069-RBD-LRH Document 99 Filed 12/06/19 Page 4 of 4 PagelD 3229

Respectfully submitted,

ALEXANDER DEGANCE BARNETT, P.A. ENGEL AND MARTIN, LLC

By:_s/Mark G. Alexander By:_s/Joshua Adam Engel

Mark G. Alexander

Florida Bar No. 434078

E-mail: mark.alexander@adblegal.com
Kelly DeGance

Florida Bar No. 0606022

E-mail: kelly.degance@adblegal.com
E-mail: mailbox@adblegal.com

1500 Riverside Avenue

Jacksonville, FL 32204

(904) 345-3277 Telephone

(904) 345-3294 Facsimile

Attorneys for Defendant

Joshua Adam Engel

Ohio Bar No.0075769 (pro hac vice)
E-mail: engel@engelandmartin.com
Anne Tamashasky

Ohio Bar No. 0064393 (pro hac vice)
E-mail: tamashasky@engelandmartin.com
4660 Duke Drive, Ste. 101

Mason, OH 45040

(513) 445-9600 Telephone

(513) 492-8989 Facsimile

Carlos J. Burruezo, Esq.

Florida Bar Number 843458
Email: carlos@burruezolaw.com
Bertha L. Burruezo, Esq.

Florida Bar Number 596973
Email: bertha@burruezolaw.com
941 Lake Baldwin Lane, Suite 102
Orlando, Florida 32814

Office: 407.754.2904

Facsimile: 407.754.2905

CERTIFICATE OF SERVICE

I hereby certify that on December 6, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will send notice of this filing to: Joshua Adam
Endgel and Anne Tamashasky, Engel and Martin, LLC, 4660 Duke Drive, Ste 101, Mason, OH
45040 (engel@engelandmartin.com) and Bertha L. Burruezo and Carlos J. Burruezo, 941 Lake

3281-6438 (bertha@burruezolaw.com;

Baldwin Lane, Orlando, Florida

carlos@burruezolaw.com).

s/Mark G. Alexander
ATTORNEY

{00373560 1 } 4
